In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Klein, J.), entered May 3, 2002, which denied his objections to an order of the same court (Herold, H.E.), entered December 6, 2001, which reduced his child support obligation only temporarily until February 23, 2002.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court providently exercised its discretion in denying his objections to the order temporarily reducing his child support obligation (see Friedman v Friedman, 309 AD2d 830 [2003]; Matter of Musumeci v Musumeci, 295 AD2d 516 [2002]; Matter of Heverin v Sackel, 239 AD2d 418 [1997]; Matter of Yepes v Fichera, 230 AD2d 803 [1996]; Matter of Johnson v Johnson, 55 AD2d 605 [1976]).
The appellant’s remaining contentions either are without merit or need not be reached light of our determination. Florio, J.P, Smith, Luciano and Rivera, JJ., concur.